Citation Nr: 1507169	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  10-45 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, depression, or dysthymia, to include as based on in-service personal assault.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1985 to April 1995.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2014, the Veteran testified at a Travel Board Hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA.

Although the issue on appeal was characterized by the RO as entitlement to service connection for posttraumatic stress disorder (PTSD), in light of the Veteran's assertions and the evidence of record, the Board has recharacterized the issue more broadly.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  As discussed above, a transcript of the November 2014 Travel Board Hearing is of record in Virtual VA.  All other documents in Virtual VA are duplicative of those in VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

Remand is required to obtain relevant records.  The Veteran testified as to treatment through VA Vet Centers for her psychiatric symptoms.  Her testimony also referenced possible treatment at the University of Miami, or referral outside the VA healthcare system on a fee basis.  Remand is required for obtaining the VA and Vet Center treatment records, and contacting the Veteran regarding her authorization to release any outstanding private treatment records.  

Remand is required for further development of the Veteran's alleged stressors.  At the November 2014 Travel Board Hearing, the Veteran offered more details as to her in-service stressor and reaffirmed another stressor.  On her January 2008 stressor statement, she referenced a personal assault as occurring in 1987; and on her July 2009 notice of disagreement, she specified that it was sometime between November 1987 and May 1988.  The AOJ requested research from Naval Criminal Investigative Services regarding this incident, but limited the request to 1987, used an incorrect middle initial, and used the Veteran's current last name.  The Veteran married for the first time in July 1987, and her name at the time of the stressor would be either her maiden name or the last name of her first husband.  She did not acquire her current last name until her second marriage in August 1992.  Moreover, the Veteran would be listed as either a witness or the victim of this incident rather than the subject of the Captain's Mast.  Remand is required to correct this search, and make additional attempts to verify the incident through the USS Cape Cod's deck logs or any other relevant records.  On remand, the AOJ should also contact the Veteran and get more detailed information on this stressor to facilitate that research, and detailed information regarding the in-service rape described in her November 2014 Board testimony and other documents.  

Finally, remand is required for a VA examination.  VA treatment records reflect a diagnosis of depression in January 2002 and dysthymia in April 2003.  May 1999 VA treatment records reflect the Veteran's request for treatment related to multiple incidents of domestic violence while in the military, and September 2000 treatment records reflect her request for treatment of depression related to issues in her past.  The Board notes that the Veteran's first marriage was to a fellow Navy service member, and fell entirely during her active duty service in the Navy.  She also married for the second time in August 1992, while still in service.  Therefore, she has current diagnosis for a psychiatric disorder and additional in-service events that appear to be related to these diagnoses.  This triggers the duty to obtain a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate VA medical facility, and obtain and associate with the claims file all outstanding records of treatment.  A specific request should be made for any records from the Hampton VA Medical Center (VAMC) for treatment from April 1995 through December 1997, Wade Park VAMC for treatment from December 1997 through August 2002, and the Miami VAMC for treatment from July 2002 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and her representative.

2.  Contact the Veteran and afford her the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  A specific request should be made for any records from Dr. M. at the University of Miami.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.  

3.  Contact the Veteran and afford her the opportunity to clarify by name, address, and dates of treatment which Vet Centers she uses for treatment of any psychiatric disorder.  This request for clarification should include instruction that a signed authorization for Vet Center treatment records is required.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.

4.  Attempt to obtain additional information from the Veteran concerning the specific circumstances of her alleged service stressors, to include the personal assault onboard the USS Cape Cod, the personal assault by her husband, and the in-service rape as testified to at the Board hearing.  This additional information should include, as best as the Veteran can provide, specific dates and locations.  The Veteran should attempt to provide some independently verifiable information.  

5.  Make additional attempts to verify the Veteran's reported stressors.  Her statements, as well as any other stressor statements previously offered, should be discussed in a report to be forwarded to the Joint Services Records Research Center, the National Personnel Records Center, Naval Criminal Investigative Service, or any other relevant department for deck logs, records of Captain's Mast proceedings, or transfer of personnel off the USS Cape Cod in 1987 or 1988.  

This search should specifically seek from the Joint Services Records Research Center, the National Personnel Records Center, Naval Criminal Investigative Service, or any other relevant department the records of the Captain's Mast reported by the Veteran in her January 2008 stressor statement, November 2010 substantive appeal, and November 2014 hearing testimony.  The AOJ should note that the Veteran married for the first time in July 1987; therefore, this search should be based on both her maiden name (J.M.) and her name following this first marriage (J.M.W.).  The AOJ should further note that the Veteran would be listed on this Captain's Mast as either a witness or a victim, and not the subject of the proceedings.  If the records of Captain's Mast proceedings would be annotated in the USS Cape Cod's deck logs, then the research should include obtaining the USS Cape Cod's deck logs.  

The deck logs for the USS Cape Cod should also be researched for the transfer of the alleged perpetrator two months following the incident, as reported by the Veteran in her substantive appeal.  

This search should also use any specific information submitted by the Veteran in response to the above request for more details regarding in-service rape or domestic violence.  All efforts to document the claimed stressors should be documented in the claims folder.  If unable to sufficiently corroborate the claimed stressors, a formal finding should be completed.

6.  After completing the foregoing development, and regardless if any stressor is verified, schedule the Veteran for a VA PTSD examination with a psychiatrist or psychologist to determine the nature and etiology of any current psychiatric disorders.  The claims folder should be made available for review by the examiner.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner is requested to identify all current psychiatric disorders.  If PTSD, depression, or dysthymia is not diagnosed, then the examiner must provide a supporting explanation and address the prior diagnoses of record.  

Second, the AOJ must provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events OR any personal assault that the examiner determines to have occurred in service may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  If there is a verified stressor, OR if the examiner determines that a personal assault occurred in service, the examiner must determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner must then comment upon the link between the current symptomatology and any verified in-service stressor, including personal assault.

Regarding the personal assault, the examiner must elicit from the Veteran a detailed history of the alleged in-service events, and review the Veteran's post-service medical and psychiatric history.  Based on the review of the claims file and the results of the examination, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that the Veteran exhibited symptoms and behaviors consistent with behavioral changes expected to follow from the claimed personal assault; and if so, whether any of her current psychiatric diagnoses, to include PTSD, depression, or dysthymia, are related to the alleged incident(s).  In this regard, the examiner should review the Veteran's service treatment records, including any pregnancy or sexually transmitted disease testing, and service personnel records, including any performance evaluations.  

In offering these opinions, the examiner should note the Veteran's January 2008 stressor statement, November 2010 substantive appeal, and November 2014 hearing testimony.  The examiner should also discuss the Veteran's May 1999 report to the Brecksville VAMC of domestic violence while in the military, and note that the Veteran's first marriage from July 1987 to July 1992 was to a fellow Naval service member and fell entirely within her period of active duty from November 1985 to April 1995.  The Veteran entered into her second marriage while still on active duty in August 1992.  The examiner should also note the statement in support of the Veteran's claim filed by her first husband in May 2008.  The examiner should finally note the September 2000 Cleveland VAMC treatment records reflecting the Veteran's request for treatment of depression, the April 2003 Miami VAMC treatment record reflecting diagnosis for dysthymia, and November 2006 Miami VAMC treatment record reflecting an assessment of depression.  

7.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


